Exhibit 10.3

 

AGREEMENT TO ASSIGN CONSULTING SERVICES AGREEMENT

 

This Agreement To Assign Consulting Services Agreement (this “Agreement”) is
dated April 30, 2020, and is entered into in Nantong, People’s Republic of China
(“PRC” or “China”) by and among:

 

Party A: Shengrong Environmental Protection Technology (Wuhan) Co., Ltd.

Address: No. 1 Fengmao Road, Qiaokou District, Wuhan City, PRC

 

Party B: Tongrong Technology (Jiangsu) Co., Ltd.

Address: Room 14050, Building 21(22), No.1692 Xinghu Avenue, Development
District, Nantong, Jiangsu Province, PRC

 

Party C: Jiangsu Rong Hai Electric Power Fuel Co., Ltd.

Address: 102, Building 29, Xingfu New Town, Gangzha Distrct, Nantong, Jiangsu
Province, PRC

 

RECITALS

 

(1)Each Party A and Party B is a wholly foreign owned enterprise incorporated
under the PRC laws;

 

(2)Party C is a company incorporated under the PRC laws;

 

(3)Party A and Party C entered into an Consulting Services Agreement dated
November 30, 2018 (the “Consulting Agreement”), pursuant to which Party A
provides to Party C, on an exclusive basis, consulting services pertaining to
general business operation, human resources, business development and others.

 

(4)Party A determined that the rights and obligations of Party A under
Consulting Agreement be assigned to Party B, and Party B agrees to such
assignment.

 

NOW THEREFORE, the Parties agree as follows:

 

1.ASSIGNMENT OF CONSULTING AGREEMENT

 

1.1Party A hereby transfers the Consulting Agreement and assigns all rights and
obligations under Consulting Agreement to Party B, and Party B hereby accepts
such assignment and transfer (the “Assignment”).

 

1.2Party C hereby acknowledges this Assignment.

 

1.3Pursuant to the foregoing Assignment, the Parties agree that the Consulting
Agreement is hereby amended to replace and substitute Party A with Party B.

 

2.GENERAL

 

2.1Except as expressly set forth in this Agreement, the terms and provisions of
the Consulting Agreement shall continue unmodified and in full force and effect.
In the event of any conflict between this Agreement and the Consulting
Agreement, this Agreement shall control.

 

2.2This Agreement shall be executed in three (3) duplicate originals in both
Chinese and English. Each Party shall receive one (1) duplicate original, and
all originals shall be equally valid. In case of any discrepancies among the
different languages, the Chinese version shall prevail.

 

[SIGNATURE PAGE FOLLOWS]

 



1

 

 

[SIGNATURE PAGES]

 

IN WITNESS WHEREOF this Agreement is duly executed by each Party or its legal
representatives.

 

PARTY A: Shengrong Environmental Protection Technology (Wuhan) Co., Ltd.        
Legal/Authorized Representative:           /s/ Renqi Yang     Name: Renqi Yang  
  Title: Executive Director     Date: April 30, 2020  

 

PARTY B: Tongrong Technology (Jiangsu) Co., Ltd.           Legal/Authorized
Representative:           /s/ Yimin Jin     Name: Yimin Jin     Title: Executive
Director     Date: April 30, 2020  

 

PARTY C: Jiangsu Rong Hai Electric Power Fuel Co., Ltd.         Legal/Authorized
Representative:           /s/ Jirong Huang     Name: Jirong Huang     Title:
Executive Director     Date: April 30, 2020  

 

 

2



 

 